WALTER, Justice.
Jurisdiction over I. Y. was waived by the juvenile court and jurisdiction was transferred to the 35th District Court of Coleman County for criminal proceedings. I. Y. was charged with a felony, if committed by an adult.
The juvenile court rendered a judgment waiving jurisdiction and transferring the defendant for criminal proceedings. I. Y. has appealed.
Appellant contends the State failed to comply with the requirements of Section 54.02 of the Family Code. This section provides the juvenile court may waive jurisdiction and transfer the child for criminal proceedings if:
“(3) • •
(b) The petition and notice requirements of Sections 53.04, 53.05, 53.06, and 53.07 of this code must be satisfied, and the summons must state that the hearing is for the purpose of considering discretionary transfer to criminal court.”
The summons served upon the appellant stated:
“The purpose of the hearing at the above date and time is to consider waiver of jurisdiction and discretionary transfer.”
The words “to criminal court” were omitted.
In R. K. M. v. State, 520 S.W.2d 878 (Tex.Civ.App. — San Antonio 1975, no writ), the court held the omission of the words “to criminal court” in the summons was error. The court said:
“We see no reason not to adhere to the clear and unambiguous provisions of Section 54.02(b). The statute provides that the summons must state that the hearing is for the purpose of considering discretionary transfer to criminal court. The summons here did not do so. We are not inclined to hold that the word “must” as used in the statute means “perhaps,” “maybe,” “sometime,” or “substantially.” It is an easy matter to tract the language of the statute and to do so would not work a hardship on anyone . . . ”
Also see D. L. C. v. State of Texas, 533 S.W.2d 157 (Tex.Civ.App. — Austin, 1976).
The judgment is reversed and the cause is remanded.